Citation Nr: 1635826	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-11 354	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II is warranted.

2.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which denied entitlement to a higher initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with depressed mood is warranted.

3.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which denied entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II is warranted.

4.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which remanded entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities is warranted.

5.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which remanded the issue of entitlement to service connection for urticaria with angioedema, to include as secondary to service-connected diabetes mellitus, type II (urticaria), is warranted.

6.  Whether vacatur of a March 2015 decision of the Board of Veterans Appeals which dismissed the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as a mental health condition, to include as secondary to urticaria, is warranted.

7.  Whether vacatur of a May 2016 decision of the Board of Veterans Appeals which denied entitlement to a TDIU is warranted.

8.  Whether vacatur of a May 2016 decision of the Board of Veterans Appeals which denied entitlement to service connection for urticaria is warranted.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

A June 2011 rating decision denied service connection for urticaria, denied service connection for adjustment disorder (claimed as a mental health condition), and denied entitlement to TDIU.  The Veteran perfected an appeal of these issues in April 2013. 

An April 2013 rating decision granted service connection for PTSD with depressed mood and assigned a 30 percent disability rating under Diagnostic Code 9411, effective September 3, 2010.  The Veteran perfected an appeal of the issue of the disability rating in August 2014. 

A February 2014 rating decision continued a 20 percent disability rating for service-connected diabetes mellitus, type II.  The Veteran perfected an appeal of this issue in August 2014.

Finally, a May 2014 rating decision denied service connection for peripheral neuropathy of the bilateral upper and lower extremities.  The Veteran perfected an appeal of this issue in August 2014.

A March 2015 Board decision denied the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II; entitlement to a higher initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with depressed mood; and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.  The Board also dismissed the issue of service connection for an acquired psychiatric disorder, as the Veteran requested that the issue be withdrawn.  The Board remanded the issue of service connection for urticaria and entitlement to TDIU.  

The claims for service connection for urticaria with angioedema and entitlement to TDIU were returned to the Board and denied in a May 2016 decision.  

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to service-connected diabetes mellitus, type II; entitlement to a higher initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with depressed mood; entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2015 Board decision denied the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD, and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; dismissed the claim for service connection for an acquired psychiatric disorder; and remanded the claims for service connection for urticaria and entitlement to a TDIU. 

2.  In May 2016, the Veteran's representative filed a Motion to Vacate the Board's March 2015 decision on the basis that a Supplemental Statement of the Case was required prior to adjudication by the Board. 

3.  Due process requires that the Board vacate the portion of the March 2015 decision which denied the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD, and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; and remanded the claim for entitlement to a TDIU.

4.  There is no evidence that the portion of the Board's March 2015 decision which dismissed service connection for an acquired psychiatric disorder and remanded service connection for urticaria involved any denial of due process.

5.  A May 2016 Board decision denied the claims for service connection for urticaria and entitlement to a TDIU.

6.  In May 2016, the Veteran's representative filed a Motion to Vacate the Board's May 2016 decision on the basis that the representative was not provided 90 days to submit new evidence or request a hearing. 

7.  Due process requires that the Board vacate the portion of the May 2016 decision which denied entitlement to a TDIU.

8.  There is no evidence that the portion of the Board's March 2015 decision which denied service connection for urticaria involved any denial of due process.


CONCLUSIONS OF LAW

1.  The criteria for vacating the portion of the March 2015 Board decision which denied the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD, and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; and remanded the claim for entitlement to a TDIU are met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The criteria for vacating the portion of the March 2015 Board decision which dismissed the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claim for service connection for urticaria are not met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015).

3.  The criteria for vacating the portion of the May 2016 Board decision which denied the claim for entitlement to a TDIU are met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015).

4.  The criteria for vacating the portion of the May 2016 Board decision which denied the claim for service connection for urticaria are not met.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

March 23, 2015 Board Decision

The March 2015 Board decision denied the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD with depressed mood and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.  The Board also remanded the issue of entitlement to TDIU as it was inextricably intertwined with the issue of service connection for urticaria.  Additionally, the March 2015 Board decision dismissed the issue of service connection for an acquired psychiatric disorder, as the Veteran requested that the issue be withdrawn.  The Board remanded the issues of service connection for urticaria.

In May 2016, the Veteran's representative filed a Motion to Vacate this decision on the basis that the Veteran did not waive AOJ consideration of pertinent medical records from the Social Security Administration (SSA) added to the record after the most recent Statement of the Case (SOC) and before certification to the Board.  The Veteran's representative contends that vacatur is required to provide the Veteran with a Supplemental Statement of the Case (SSOC) as required by 38 C.F.R. § 19.31, 19.37 (2015), and the Veteran did not waive AOJ consideration of the records.  As The March 2015 Board decision denied the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD with depressed mood and entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II, the Board finds that the failure to issue an SSOC to provide AOJ consideration of the SSA records constitutes a denial of the Veteran's due process.

To the extent that the representative also argues that due process was denied because the March 2015 decision was not sent to the representative's current address, the Board has re-mailed the decision to the correct address to correct any such notice error. 

Regarding the issue of entitlement to a TDIU, the Board does not find that the Veteran's due process was denied by the March 2015 decision's remand for additional development.  Vacatur is nonetheless required as the Board is also vacating the increased rating claims, and the claim for TDIU is inextricably intertwined with those claims.  

Accordingly, the March 23, 2015 Board decision addressing the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD with depressed mood, entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II, and entitlement to TDIU must be vacated.

Regarding the issue of service connection for an acquired psychiatric disorder, the Veteran and her representative expressly withdrew the claim prior to the Board's adjudication.  As the Veteran indicated that she did not wish to pursue the appeal, there can be no denial of due process based on the lack of AOJ review.  

As the Board remanded the issue of service connection for urticaria for additional development, the AOJ had an opportunity to consider the additional SSA evidence in the first instance when the claim was re-adjudicated.  Thus, there was no denial of due process.

Accordingly, the Board finds that vacatur of its March 2015 decision with regard to service connection for an acquired psychiatric disorder and urticaria is not warranted.

May 19, 2016 Board Decision

The May 2016 Board decision denied entitlement to a TDIU and entitlement to service connection for urticaria.  In May 2016, the Veteran's representative filed a Motion to Vacate this decision on the basis that he should have had 90 days from the receipt of a letter informing him that the appeal had been returned to the Board in which to submit additional evidence or request a personal hearing.  Contrary to the representative's claim, the April 2016 letter states, "Please note that you have 90 days from the date of this letter or until the Board issues a decision in your appeal (whichever comes first) to request a change in representation or to submit additional argument or evidence, if you elect to do so.  Any such request or submission must be sent directly to the Board.  See generally 38 C.F.R. § 20.1304."  (Emphasis added).  The Veteran was not entitled to a full 90 days in which to submit additional evidence, because the Board issued a decision in the case first.  Thus, there was no denial of due process.

To the extent that the representative also argues that due process was denied because the May 2016 decision was not sent to the representative's current address, the Board has re-mailed the decision to the correct address to correct any such notice error. 

Vacatur of the denail of entitlement to a TDIU is nonetheless required as the Board has vacated the March 2015 Board decision pertaining to the increased rating claims, and the claim for TDIU is inextricably intertwined with those claims.

As there has been no denial of due process regarding the claim for service connection for urticaria, the Board finds that vacatur of its May 2016 decision with regard to that issue is not warranted.


ORDER

The portion of the March 2015 Board decision which denied the claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD with depressed mood, entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II; and remanded the claim for entitlement to TDIU is vacated.

The motion to vacate the March 2015 Board decision which dismissed service connection for an acquired psychiatric disorder and remanded service connection for urticaria is denied.

The portion of the May 2016 Board decision which denied entitlement to a TDIU is vacated.

The motion to vacate the May 2016 Board decision which denied entitlement to service connection for urticaria is denied.


REMAND

As discussed above, the Board has vacated the March 23, 2015 Board decision addressing the issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, entitlement to a higher initial rating in excess of 30 percent for service-connected PTSD with depressed mood, entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II, and entitlement to TDIU, and the May 19, 2016 Board decision addressing the issue of entitlement to TDIU.  

Remand is required to provide the Veteran with an SSOC to consider evidence and argument submitted after the most recent SOC, specifically, the SSA records received in October 2014.

Regarding the claim for entitlement to TDIU, adjudication of that claim must be deferred, as the issue is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claims on appeal in light of all the evidence of record, including the Social Security records received by VA in October 2014.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                        ____________________________________________
	H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals

